United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3839
                        ___________________________

                                   Mary E. Petersen

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

     Denny Kaemingk; Tim Reisch; Duane Russell; Brenda Hyde; Dr. Buron
  Lindbloom; Darcy McClelland; Nikki Gossman; Melissa Simons; Judith Stout

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                     for the District of South Dakota - Pierre
                                  ____________

                            Submitted: August 29, 2013
                             Filed: September 4, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Mary E. Petersen appeals the district court’s1 adverse grant of summary
judgment in her 42 U.S.C. § 1983 action in which she claimed that defendants
exhibited deliberate indifference to her serious medical needs. Upon de novo review,

      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
see Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir. 2009), and
careful consideration of Petersen’s arguments on appeal,2 we find no basis for
reversal. There is no evidence that the prison-official and nurse defendants were
personally involved in the treatment decisions at issue, or that some defendants even
knew of Petersen’s medical problems. See Reynolds v. Dormire, 636 F.3d 976, 981
(8th Cir. 2011) (general responsibility for supervising prison is insufficient to
establish personal involvement); Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499
(8th Cir. 2008) (prima facie case of deliberate indifference requires demonstrating
that inmate suffered from objectively serious medical need that defendants knew of
but deliberately disregarded); Meloy v. Bachmeier, 302 F.3d 845, 849 (8th Cir. 2002)
(prison officials cannot substitute their judgment for medical professional’s
prescription). As to the remaining defendants, we agree with the district court that
the record does not establish deliberate indifference. Rather, the record reflects
repeated attention to Petersen’s medical condition and the exercise of independent
medical judgment as to the proper course of her treatment. See Popoalii, 512 F.3d at
499 (deliberate indifference is akin to criminal recklessness, which demands more
than negligent conduct); Meuir v. Greene County Jail Employees, 487 F.3d 1115,
1118-19 (8th Cir. 2007) (prison doctors remain free to exercise independent medical
judgment); Vaughan v. Lacey, 49 F.3d 1344, 1346 (8th Cir. 1995) (disagreement
between physicians over proper course of treatment is not actionable under § 1983).3
The judgment of the district court is affirmed, and we deny Petersen’s motion for
copies.
                        ______________________________

      2
        We do not consider Petersen’s new allegations, arguments, or claims, see
Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004); material that is not contained
in the summary judgment record, see McCleary v. ReliaStar Life Ins. Co., 682 F.3d
1116, 1120 (8th Cir. 2012), cert. denied, 133 S. Ct. 879 (2013); or matters that have
been waived on appeal, see Freitas v. Wells Fargo Home Mortg., Inc., 703 F.3d 436,
438 n.3 (8th Cir. 2013).
      3
       Where there is no constitutional violation, the issue of qualified immunity
need not be addressed. See Schmidt v. City of Bella Villa, 557 F.3d 564, 574 (8th
Cir. 2009).

                                         -2-